MEMORANDUM **
Gregory Vanausdal appeals from the 60-month sentence imposed following his guilty-plea conviction for transport and shipping of visual images of minors engaging in sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Vanausdal contends that the five-year statutory mandatory minimum sentence required by 18 U.S.C. § 2252 is unconstitutional, offending the Due Process Clause of the Fifth Amendment and the Eighth Amendment. These contentions fail because Congress had a rational basis for creating mandatory minimum sentences to combat child pornography, see Chapman v. United States, 500 U.S. 458, 465, 111 S.Ct. 1919, 114 L.Ed.2d 524 (1991), and because Vanausdal’s five-year sentence is not cruel and unusual, see United States v. Meiners, 485 F.3d 1211, 1212 (9th Cir.2007).
We decline to address Vanausdal’s remaining contention in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.